Case 2:18-cv-03007-JS-GRB Document 161 Filed 02/08/19 Page 1 of 2 PageID #: 387



 February 8, 2019                                                                     THE O MNI
                                                                                      333 EARLE O VINGTON B LVD ., S UITE 901
                                                                                      U NIONDALE , NY 11553
                                                                                      (516) 880-8492

                                                                                      S TEPHANIE L. TANZI, ESQ.
                                                                                      STANZI @ HARRISBEACH . COM




 Via ECF
 Hon. Joanna Seybert
 United States District Court
 Eastern District of New York
 Long Island Federal Courthouse
 100 Federal Plaza
 P.O. Box 9014
 Central Islip, New York 11722-9014

                                 Re:      Joseph Jackson v. Nassau County, et. al
                                          Docket No.: 18-cv- 3007

 Dear Judge Seybert:

          Our office represents the Defendants, Incorporated Village of Freeport, the Village of Freeport
 Police Department and individual employees of the Village named as defendants in the above subject
 litigation. This correspondence is submitted as a letter motion requesting that the time for the parties to
 meet and confer for the purpose of limiting the claims and defendants in this litigation as well as the
 Village Defendants’ time to produce discovery documents be extended to March 11, 2019.
 Furthermore, it is requested that the plaintiff’s time to amend the caption be extended to March 18,
 2019. The reason for this request is because Mr. Corbett has been out of the office for over a week due
 to a viral infection and it is unclear when he will be able to return. Additionally, we request additional
 time to review and discuss with our client voluminous documentation, which includes over 1,000
 pages of documents before conferring with the parties and producing discovery.

          Plaintiff’s counsel has refused to consent to this request. Counsel for defendant Nassau
 County has expressed that her client consents to the above-mentioned request but contingent upon the
 additional request of this Court for an extension of the briefing schedule, namely extending the time
 by which motions to dismiss are to be submitted to May 7, 2019, with opposition to be submitted by
 June 6, 2019 and reply papers to be submitted by June 27, 2019. The Village Defendants consent to
 this extension.

         As always, I appreciate the court’s assistance in this matter. If the Court has any questions,
 please do not hesitate to contact the undersigned.

                                                          HARRIS BEACH PLLC
                                                          Attorneys for the Village Defendants

                                                          s/ Stephanie L. Tanzi
                                                          Stephanie L. Tanzi
Case 2:18-cv-03007-JS-GRB Document 161 Filed 02/08/19 Page 2 of 2 PageID #: 388



                                                333 Earle Ovington Blvd., Suite 901
                                                Uniondale, New York 11553
                                                (516)880-8484
 KMC/slt

 cc: VIA ECF
     Harvis & Fett LLP
     305 Braodway, 14th Floor
     New York, New York 10007
     Attn: Gabriel P. Harvis, Esq.

     Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
     1133 Westchester Avenue
     White Plains, New York 10604
     Attn: Peter A. Meisels, Esq.
           Allison M. Holubis, Esq.
